Exhibit 10.3
 


This Amended and Restated Change of Control Agreement (the “Agreement”) is made
and entered into as of April 15, 2011, by and between Aradigm Corporation (the
“Company”), and Nancy Pecota (the “Executive”).


Whereas, the Company’s Board of Directors (the “Board”) has determined that it
would be in the best interests of the Company and its stockholders to provide
for certain severance benefits in the event the Executive’s employment is
terminated in connection with a Change of Control (as defined below) in order to
align further the interests of the Executive with those of the stockholders of
the Company;


Now, Therefore, in consideration of the Executive’s continued employment with
the Company, the Company and the Executive hereby agree as follows:


1.           Definitions.  The following terms in this Agreement shall have the
meanings set forth below:
 
1.1           “Change of Control” shall mean any one or more of the following
events:
 
(a)           The consummation of a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not own, directly or
indirectly, either (i) outstanding voting securities representing more than
sixty percent (60%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (ii) more than
sixty percent (60%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their ownership of the
outstanding voting securities of the Company immediately prior to such
transaction.
 
(b)           The consummation of a sale, lease, exclusive license or other
disposition of 90% or more of the consolidated assets of the Company and its
subsidiaries within a single 12 month period, other than a sale, lease, license
or other disposition of all or substantially all of the consolidated assets of
the Company and its subsidiaries to an entity, more than sixty percent (60%) of
the combined voting power of the voting securities of which are owned by the
shareholders of the Company in substantially the same proportions as their
ownership of the outstanding voting securities of the Company prior to such
sale, lease, license or other disposition.  The Board shall have the sole
discretion to determine whether the event described in this Section 1.1(b) has
occurred.
 
(c)           Individuals who, on the date this Agreement is approved by the
Board, are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
this Agreement, be considered a member of the Incumbent Board.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.3
 
The term Change of Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
 
1.2           “Cause” shall mean any one or more of the following:  (i) the
Executive’s commission of any felony or any crime involving fraud, dishonesty or
moral turpitude under the laws of the United States or any state thereof; (ii)
the Executive’s attempted commission of, or participation in, a fraud or act of
dishonesty against the Company; (iii) the Executive’s intentional, material
violation of any material contract or agreement between the Executive and the
Company or any statutory duty owed to the Company; (iv) the Executive’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) the Executive’s gross misconduct.  The determination that
a termination is for Cause shall be made by the Company in its sole discretion.
 
1.3           “Constructive Termination” shall mean the resignation of the
Executive due to the occurrence of any of the following without the Executive’s
consent:
 
(a)           a material reduction in the Executive’s duties, title, reporting
relationships, or responsibilities relative to the Executive’s duties, title,
reporting relationships, or responsibilities in effect immediately prior to the
effective date of the Change of Control; provided, however, that a change in the
Executive’s title or reporting relationships shall not in and of themselves (or
collectively) constitute a Constructive Termination;
 
(b)           a material reduction by the Company in the Executive’s annual base
salary or benefits, including a reduction in Severance Benefits under the
Executive Severance Plans, as in effect on the effective date of the Change of
Control or as increased thereafter; provided, however, that Constructive
Termination shall not be deemed to have occurred in the event of a reduction in
the Executive’s annual base salary or benefits that is pursuant to a salary
reduction program or change in Company benefit programs that affects
substantially all of the executive officers or employees of the Company and that
does not adversely affect the Executive to a greater extent than other similarly
situated employees; or
 
(c)           a relocation of the Executive’s primary business office to a
location more than fifty (50) miles from the location at which the Executive
performed the Executive’s duties as of the effective date of the Change of
Control, except for required travel by the Executive with respect to the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations prior to the effective date of the Change of
Control.
 
1.4           “Covered Termination” shall mean either that an Executive’s
employment (a) is terminated without Cause, or (b) terminates as a result of a
Constructive Termination, in each case, resulting in a “separation from service”
with the Company within the meaning of Treasury Regulation Section 1.409A-1(h)
(without regard to any permissible alternative definition of “termination of
employment” thereunder).
 
2.
Change of Control Severance Benefits.

 
2.1           Severance Benefits.  If within eighteen (18) months after the
effective date of a Change of Control, the Executive: (a) has a Covered
Termination; and (b) provides the Company with a signed general release of all
claims in a form acceptable to the Company (the “Release”) and allows the
Release to become effective within sixty (60) days following the date of the
Covered Termination (the “Release Deadline”), then the Executive shall be
eligible for the following severance benefits:
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.3
 
(a)           Severance Payment.  The Executive shall receive a single lump sum
payment equal to 12 months of the base salary she received as of the date of the
Change of Control, or the date of the Covered Termination (whichever is
greater).  This Severance Payment shall be subject to required deductions and
tax withholdings and shall be paid within ten (10) business days of the
effective date of the Release.
 
(b)           Bonus Payment.  The Executive shall receive a single lump sum
payment equal to 40% of the base salary she received as of the date of the
Change of Control, or the date of the Covered Termination (whichever is
greater).  This Bonus Payment shall be subject to required deductions and tax
withholdings and shall be paid within ten (10) business days of the effective
date of the Release.
 
(c)           Health Insurance Payments.  If, following the date of a Covered
Termination, the Executive timely elects continued group health insurance
coverage under the federal COBRA law or similar state laws, if applicable, the
Company will pay the Executive’s COBRA premium costs to continue such coverage
at the level in effect as of the date of the Covered Termination for a period of
12 months after the date of the Covered Termination or until the Executive
becomes eligible for group health insurance coverage through a new employer
(whichever comes first).  The Executive must promptly notify the Company in
writing if the Executive becomes eligible for group health insurance coverage
through a new employer during the Severance Period.
 
(d)           Career Transition Assistance (Outplacement Services).  The Company
will reimburse the Executive up to $10,000 for expenses actually incurred by the
Executive within six (6) months of the date of his Covered Termination for
reasonable and customary outplacement services for career transition assistance
expenses.  Such payments shall qualify for the exemption provided by Treasury
Regulation Sections 1.409A-1(b)(9)(v)(A) and (C).
 
(e)           Accelerated Vesting.  The Company will accelerate the vesting of
any stock options or restricted stock awards that remain unvested as of the date
of the termination of the Executive’s employment such that all such unvested
options or awards shall be deemed vested as of the date of such
termination.  Except as modified herein, all such options and awards shall
continue to be governed by the applicable agreements and stock option plans.
 
2.2           Ineligibility For Severance Benefits.  The Executive will not be
eligible for any benefits under this Agreement if the Company (or its successor)
terminates the Executive’s employment for Cause or if the Executive resigns for
any reason other than a Constructive Termination.  Further, the Executive will
not be eligible for severance benefits under this Agreement in the event that
the Executive’s employment ends for any reason more than eighteen (18) months
after the effective date of a Change of Control.  If the Release does not become
effective by the Release Deadline, Executive will not have any rights to any
benefits under this Agreement.
 
2.3           Other Severance Benefits.  Nothing in this Agreement shall affect
the right of the Executive to receive any severance benefits pursuant to any
other Company severance plan including, without limitation, the Aradigm
Corporation Executive Officer Severance Benefit Plan; provided, however, that if
the Executive actually receives benefits under this Agreement, she shall not be
entitled to receive any other severance benefits of any kind (except for the
accelerated vesting set forth in Section 2.1(e) above) pursuant to any other
severance benefit plan of the Company (including, without limitation, the
Aradigm Corporation Executive Officer Severance Benefit Plan).  The Executive
acknowledges and agrees that any prior agreement between the Executive and the
Company providing for or relating to severance benefits in connection with a
Change of Control (as defined herein or therein), except for those contained in
the Executive’s stock option agreements with the Company, are hereby expressly
superseded and replaced in their entirety by this Agreement and shall have no
further force or effect.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.3
 
2.4           Deferred Compensation.
 
(a)           All payments provided under this Agreement are intended to
constitute separate payments for purposes of Treasury Regulation Section
1.409A-2(b)(2).
 
(b)           If Executive is a “specified employee” of the Company or any
affiliate thereof (or any successor entity thereto) within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) on the date of a Covered Termination, then any cash severance payments
pursuant to Sections 2.1(a) and 2.1(b) (the “Severance Payments”) shall be
delayed until the earlier of: (i) the date that is six (6) months after the date
of the Covered Termination, or (ii) the date of the Executive’s death (such
date, the “Delayed Payment Date”), and the Company (or the successor entity
thereto, as applicable) shall pay to the Executive a lump sum amount equal to
the sum of the Severance Payments that otherwise would have been paid to the
Executive on or before the Delayed Payment Date, without any adjustment on
account of such delay.  Except to the extent that payments may be delayed until
the Delayed Payment Date, on the first regularly scheduled payroll period
following the date the Release becomes effective by its terms, the Company will
pay the Executive the Severance Payments.
 
(c)           Any amounts paid pursuant to Section 2.1(c) are not intended to be
delayed pursuant to Section 409A(a)(2)(B)(i) of the Code and are intended to be
paid pursuant to the exception provided by Treasury Regulation Section
1.409A-1(b)(9)(v)(B).  Amounts paid pursuant to Section 2.1(d) are intended to
qualify for the exception provided under Treasury Regulation Sections
1.409A-1(b)(9)(v)(A) and (C).
 
3.
Parachute Payments.

 
3.1           Reduction of Severance Benefits.  Notwithstanding the above, if
any payment or benefit that the Executive would receive under this Agreement,
when combined with any other payment or benefit she receives that is contingent
upon a Change in Control (“Payment”) would (i) constitute a “parachute payment”
within ts meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (“Excise Tax”),
then such Payment shall be either (x) the full amount of such Payment or (y)
such lesser amount as would result in no portion of the Payment being subject to
the Excise Tax (the “Reduced Amount”), whichever of the foregoing amounts,
taking into account the applicable federal, state and local employment taxes,
income taxes and the Excise Tax, results in the Executive’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax.  If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in a manner necessary
to provide the Executive with the greatest economic benefit.  If more than one
manner of reduction of payments or benefits necessary to arrive at the Reduced
Amount yields the greatest economic benefit, the payments and benefits shall be
reduced pro rata.  The Executive shall be solely responsible for the payment of
all personal tax liability that is incurred as a result of the payments and
benefits received under this Agreement, and the Executive will not be reimbursed
by the Company for any such payments.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.3
 
3.2           Determination of Excise Tax Liability.  The Company shall attempt
to cause its accountants to make all of the determinations required to be made
under Section 3.1, or, in the event the Company’s accountants will not perform
such service, the Company may select another professional services firm to
perform the calculations.  The Company shall request that the accountants or
firm provide detailed supporting calculations both to the Company and the
Executive prior to the Change in Control if administratively feasible or
subsequent to the Change in Control if events occur that result in parachute
payments to the Executive at that time.  For purposes of making the calculations
required by Section 3.1, the accountants or firm may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith determinations concerning the application of the Code.  The Company and
the Executive shall furnish to the accountants or firm such information and
documents as the accountants or firm may reasonably request in order to make a
determination under this Section 3.1.  The Company shall bear all costs the
accountants or firm may reasonably incur in connection with any calculations
contemplated by Section 3.1.  Any such determination by the Company’s
accountants or other firm shall be binding upon the Company and the Executive,
and the Company shall have no liability to the Executive for the determinations
of its accountants or other firm.
 
4.
General Provisions.

 
4.1           At Will Employment.  Nothing in this Agreement alters the
Executive’s at-will employment status.  Either the Executive or the Company may
terminate the Executive’s employment relationship at any time, with or without
cause or advance notice.  In particular, nothing expressed or implied in this
Agreement will create any right or duty on the part of the Company or the
Executive to have the Executive remain in the employment of the Company or any
subsidiary prior to or following any Change of Control.
 
4.2           Successors and Binding Agreement.  This Agreement will be binding
upon and inure to the benefit of the Company and any successor to the Company,
including without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether or not
through a Change of Control (and such successor shall thereafter be deemed the
“Company” for the purposes of this Agreement).  This Agreement will inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees and
legatees.
 
4.3           Amendments.  No provision of the Agreement may be amended,
modified or waived unless such amendment, modification or waiver shall be agreed
to in writing and signed by the Executive and a duly authorized officer of the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.3
 
4.4           Severability.  If any provision of the Agreement shall be
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remaining provisions of the Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
4.5           Notices.  Any notice or other communication required or permitted
under the Agreement shall be in writing and shall be deemed to have been duly
given when delivered by hand, electronic transmission (with a copy following by
hand or by overnight courier), by registered or certified mail, postage prepaid,
return receipt requested or by overnight courier addressed to the other
party.  All notices shall be addressed as follows, or to such other address or
addresses as may be substituted by notice in writing:
 
To the Company:
Aradigm Corporation
3929 Point Eden Way
Hayward, CA 94545
To the Executive:
Nancy Pecota
c/o Aradigm Corporation
3929 Point Eden Way
Hayward, CA 94545

 
4.6           Governing Law.  The Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of California, without
reference to rules relating to conflicts of law.


4.7           Independent Counsel.  The Executive acknowledges that this
Agreement has been prepared on behalf of the Company by counsel to the Company
and that this counsel does not represent, and is not acting on behalf of, the
Executive.  The Executive has been provided with an opportunity to consult with
the Executive’s own counsel with respect to this Agreement.
 
4.8           Amendment and Restatement of Prior Agreement.  This agreement
replaces any prior agreement between the Company and Executive with respect to
the subject matter hereof, and any prior agreement is terminated and of no
further force or effect.
 
4.9           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.3
 
In Witness Whereof, the parties have executed this Amended and Restated Change
of Control Agreement as of the date first written above.
 

 
Aradigm Corporation
 
Executive
             
By:
   
Signature:
   
Name:
Igor Gonda  
Print Name:
Nancy Pecota  
Title:
Chief Executive Officer    

 
 
Signature Page to Amended and Restated Change of Control Agreement
 